Title: To George Washington from Major General Horatio Gates, 24 May 1777
From: Gates, Horatio
To: Washington, George



Sir,
Albany 24th May 1777

Your Excellency’s Letter of the 15th Inst. from Morris Town is now before me. The Barracks at Ticonderoga, and Mount Independence, will not Contain more than One Thousand Officers and Men; the Hutts that were built last Campaign, might for ought I know, contain One Thousand more; but these being made of Earth, and flimsily put together, are mostly in Ruins. But Neither the Huts, or Barracks, are the proper Summer Stations for the Troops, as they are too remote, from the Redoubts, Lines, and Batteries; which must be defended by Troops properly encamped near them. There is not a Single Tent wanted for the Communication; General Schuyler has built Barracks Sufficient at all Those Posts, for the Troops passing, and Repassing, and Necessarily Stationed in them. I will not presume to draw upon Mr Hughes for any Tents, until Your Excellency acquaints me with the Number You think proper to Spare. Which Army will want Tents most, the Events of the Campaign will determine; but the Continent should be ransackd from Florida to Funda, rather than any Army should be unsupply’d.
Your Excellency says this Army will be Stationary; if by that, You mean they are to be fixed solely for the defence of a particular post, or posts, I should be Glad immediately to recieve Your Commands thereupon; having already received a Resolve of Congress upon that Subject. I wish to know if your Excellency’s Orders Correspond with their Resolve.
The Intelligence that was sent to Congress, of the Enemy’s being near Ticonderoga, went from Genl Wayne long before I reached Albany, therefore it could not be owing to any Neglect of mine, that Your Excellency was not sooner Acquainted with the Cause of that Alarm. General Wayne carried Your Excellency the Returns of this Army: Your Orders in that respect, I shall continue to Obey.
I am glad to find it is Your Excellency’s Opinion, that Genl Carleton,

and General Howe will Cooperate, it has invariably been mine; if they have Force enough to Attempt the Reduction of America, there is but One Route by which they can hope to Succeed; Your Excellency may therefore be Assured, I will constantly give You the Earliest information, of every extraordinary Occurrence this Way.
The Rains have been so Constant, and the Roads so bad, that with much difficulty, the Cannon have been removed from hence to Saratoga; but I hope by the latter End of this Week, they will get to the Lake. There is so great a Quantity of Ordnance Stores, and provisions yet to send from hence to Ticonderoga, that I am resolved not to leave Albany, before I see the Bulk of them before me. By the enclosed Letter from General paterson, I am Convinced if we are backward, that the Enemy are not very forward, And from this being my Sixth Campaign up these Rivers, I am also Convinced, the Enemy Cannot have their Main Force up the Lake, before the middle of July. I am Sir Your Excellencys most Obedient Humble Servant

Horatio Gates

